Title: Extract of a Letter from James Wilkinson, 14 December 1806
From: Pinkney, N.
To: 


                        
                            Sir, 
                            New Orleans, December 14, 1806.
                        
                        I have the honor to inclose you a copy of my last letter by Mr. Donaldson, to which I hope you may be pleased
                            to consider this an appendage so closely connected, in order and relation, as to render their disjunction perplexing and
                            improper. The very extraordinary occurrence which produced my first trespass on your attention will, I trust, excuse the
                            narrative of incidents which sprung out of it in quick succession.
                        After several consultations with the governor and judges touching the arrest and confinement of certain known
                            agents and emissaries of colonel Burr in this city and territory, whose intrigues and machinations were to be apprehended,
                            it is with their privity and approbation, that I have caused three of them to be arrested, viz. Doctor Erick Bollman,
                            Samuel Swartwout, and Peter V. Ogden, against whom I possess strong facts; and I have recommended to the governor to
                            have James Alexander, esq. taken up on the grounds of strong suspicion.
                        These persons, and all others who, by their characters and deportment, may be considered hostile to the
                            interests of the United States, or dangerous to this feeble frontier, under the menacing aspect of things from above,
                            will, if my influence here can prevail, be seized and sent by sea to the United States, subject to the disposition of
                            government, and accompanied by such information as may justify their confinement, and furnish a clue to the developement
                            of the grounds, progress and projectors of the treasonable enterprise in which they are engaged.
                        This letter will accompany Dr. Bollman, to be this day embarked in a vessel bound for Charleston, under the
                            charge of lieutenant Willson, of the artillery, who has orders to land with his prisoner at fort Johnson or fort Moultrie,
                            to forward this despatch by mail, and to wait the orders of the executive.
                        Mr. Swartwout will be sent to Baltimore, by a vessel which will sail sometime the ensuing week, in custody of
                            another subaltern, who will be the bearer of strong testimony against him, and also colonel Burr; and the others will
                            follow under due precaution, by the earliest opportunities which may present.
                        By this procedure we may intimidate the confederates, who are unquestionably numerous in this, as well as the
                            adjacent territory, disconcert their arrangements, and possibly destroy their intrigues; and I hope the zeal which directs
                            the measure may be justified and approved; for whilst the glow of patriotism actuates my conduct, and I am willing to
                            offer myself a martyr to the constitution of my country, I should, indeed, be most grievously disappointed, did I incur its
                            censure.
                        It appears highly consequential, that the deposition of Mr. M. Myers should be had, touching the facts set
                            forth in the inclosed extract of a letter; for could the agent therein referred to be detected, important, though perhaps
                            melancholy information, might be extracted from him; for it appears obvious, from the occurrences and information of every
                            day, that the seeds of systematic revolution have been liberally scattered from hence to the state of Ohio, and have
                            taken such deep root as to require the strong arm of the union for their extinction.
                        Men in office and of distinguished talents, affecting to deliver mere speculative opinions, have declared, in
                            my presence, that the fire of revolution is too wide spread to be extinguished by the government: that it is to be found
                            in the Atlantic as well as in the western states, that Burr cannot be resisted; that he will progress, and that it is
                            useless to fortify this place. Others inveigh, publicly, against the union of our eastern and western establishments. It
                            would require a volume to pourtray the various modes in which my affections, pride, spirit, patriotism, interests and
                            ambition, have been insidiously assailed. Cæsar was a traitor, and is imortalized; gen. Washington a rebel, and stands
                            eternalized in the volumes of fame; Bonaparte a usurper, before whom the nations of the earth bow down; fifty thousand
                            dollars a year for my life, and the succession of the western empire secured to my youngest son. It is no wonder that weak
                            minds should be deluded by such arts, particularly when the main ostensible objects are the emancipation of the enslaved
                            Mexicans, and the possession of golden mountains.
                        The explosion which I was compelled to make on the 9th instant, to satisfy the impatience and remove the
                            suspicions of the inhabitants, and more particularly to excite a spirit of patriotism in aid of my operations, has shut up
                            every avenue of information; and, therefore, I must not expect to hear any thing more of Mr. Burr’s covert movements and
                            designs. The information of the 30th of October is the last I have received; but I am convinced his partizans expect his
                            arrival at Natchez daily.
                        Do not be persuaded, sir, that the flame kindled by Burr will be easily extinguished: it may be smothered for
                            a moment, but will blaze forth again. The disease is too deep seated to be cured without strong alteratives; and we must
                            operate with a strong, bold, and a steady hand, or all will be lost. Here, sir, we find the key to the western states, and
                            here we must form our grand depository and place of arms: combine to this disposition, a river fleet competent to its
                            occlusion, and post it thirty or forty leagues above the Yazou river, and we may repose in security: for the discontents
                            and sufferings of our insurgent citizens, which must immediately ensue, will soon open their eyes to the wickedness of
                            their leaders, and work a radical reformation without bloodshed.
                        This is my plan for resisting an internal attack: for external defence, gun boats and bomb ketches, with
                            floating batteries at the mouth of the Mississippi, and the passes from lake Pontchartrain, will be necessary.
                        I find I have no chance of acquiring competent authority here, to meet the impending extremity; yet my
                            exertions will be continued to the last moment of life.
                        True extract,
                        
                            N. Pinkney, Captain
                            
                        
                    